Determination of respondent State Department of Social Services dated November 15, 1995, which, after a fair hearing, upheld the determination of the City Department of Social Services discontinuing petitioner’s public assistance benefits for a period of 90 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this *341Court by order of the Supreme Court, New York County [Herman Cahn, JJ, entered June 20, 1996) dismissed, without costs.
Respondent’s determination that petitioner willfully and without just cause failed to appear for a scheduled Work Experience Program assignment on July 31, 1995 is supported by substantial evidence, including, inter alia, petitioner’s own testimony at the fair hearing that he chose to go to an appointment at the District Attorney’s Office instead of his work assignment (see, Matter of Allen v Dowling, 214 AD2d 446). We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Nardelli, Rubin and Colabella, JJ.